Court of Claims, jurisdiction; regulation of executive department; policy declarations. — Plaintiff, an agent for a commercial insurance company in the Philippines, alleges that he expended money in meeting requirements for solicitation of insurance at Clark Air Force Base, that he failed to obtain the life insurance business from the base personnel or was refused permission by the Air Force to solicit the business and he sues to recover $490,000 for alleged expenses incurred in complying with all the legal requirements necessary for conducting his insurance business at Clark Air Force Base, and for damages. He relies on Air Force regulations which he claims were violated in this case. Defendant has moved to dismiss the petition on the ground that it does not state a cause of action upon which relief can be granted in *1278that tlie regulations'relied on are clearly for the benefit of the Government, contain merely expressions of policy with respect to permitting solicitation of life insurance at military installations which create no right in a private person when the policy is not followed in a particular instance. Upon consideration of defendant’s motion, plaintiff’s response thereto and without oral argument, the court concluded that the petition failed to state a cause of action upon which relief might be granted, and on January 24,1966, it dismissed the petition.